DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/02/2022 has been entered.

Claim Status
Claims 1, 3-6, 8-10, 11-16, 18-29 are pending.
Claims 1, 3-6, 8-10, 11-14 are withdrawn from consideration.
Claims 15-16, 18-29 are examined on the merits.
Claims 27-29 are newly presented.
Claims 1, 9, 15-16, 23, and 26 are currently amended.


Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(f). In the instant scenario, the concern is the recitation of NCBI and GenBank accession numbers. Being that these have been added to the claims, the are now deemed essential subject matter. 

Claim Interpretation
Claims 15, 23, and 26 all recite “variants” in regard to the recited NCBI accession numbers. The instant specification so broadly defines “variant” that these amendments do not actually limit the claims (a screen capture of the definition from the specification is included below). Note that the Accession numbers also raise new grounds of indefiniteness. See rejection below. 

    PNG
    media_image1.png
    248
    1289
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15-16, 18-29 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 15, 23, and 26 all recite “wherein the at least on RTDD and the at least one IA are different, and wherein either the at least one RTDD or at least one IA is an Agrobacterium VirD2 protein or domain thereof and comprises at least the VirD2 active binding region.” The structure of Agrobacterium VirD2 is discussed at length by van Kregten et al 2009 (Molecular Plant-Microbe Interactions 22:11, p. 1356-1365). They teach that Agrobacterium VirD2 comprises a nuclear localization sequence, a relaxase domain (which binds the single strand DNA), a domain of unknown function (DUF), a second nuclear localization signal, and an omega domain (Figure 1). It is unclear if a person of ordinary fused the entirety of an Agrobacterium VirD2 protein to a Cas9 nuclease, whether that would meet the limitations of claim as the N-terminal domain would function as the RTTD and the omega domain would function as the IA as it would interact with the RTDD domain and be linked to the Cas9 moiety. While this is a single polypeptide in its native form, it also comprises multiple distinct domains that possess the claimed functionalities. This is an important point of clarification as the newly applied prior art reference, Hommelsheim et al, teaches such a fusion protein. It is further worth noting the instant application does not exemplify use of VirD2 at all so there are no working examples which cloud possibly provide further clarity as to how VirD2 is intended to be used in the complex. As such the metes and bounds of claims cannot be determined. Claims 16, 18-22, 24-25, and 27-29 are also rejected from an indefinite claim and failing to recite additional limitations that would render the claim definite. 

The claims have been amended to recite directly or indirectly NCBI and Genbank accession numbers. NCBI and Genbank accession numbers can change over time, so it is unclear what sequence is being referred to through the life of a potential patent. If Applicant desires to limit the claims with sequences that they intended to reference via NCBI and Genbank accession numbers, it is suggested that Applicant submit these sequences to be part of the sequence listing.             

Response to Arguments - Indefiniteness
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive.
Applicant failed to address the indefinite nature of the recitation, “wherein the at least on RTDD and the at least one IA are different, and wherein either the at least one RTDD or at least one IA is an Agrobacterium VirD2 protein or domain thereof and comprises at least the VirD2 active binding region.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-16, 18, 20-23, and 26 remain rejected and claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hommelsheim et al (US 2016/0060637 A1), and further in view of Woo et al 2015 (Nature Biotechnology 33:11, p. 1162-1165).
	Hommelsheim et al teach complexes (for use in plants in particular, see Title) including an entirety of VirD2 whose separate domains function as RTDD on the N-terminus and IA with the omega domain on the C terminus fused to a Cas9 endonuclease and the repair template is covalently linked to the VirD2 N-terminus which is transformed using Agrobacterium (Figures 7-8, paragraphs 14, 93, Example 5). They also state that in vitro expressed MLW (complex) molecules can be introduced into target cells as single molecules or fused to polypeptide carrier molecules. They further teach that genetic transformation by Agrobacterium is achieved by transporting a single strand copy of the T-DNA region into the nucleus (paragraphs 12-13, 37-38,. Thus, the repair template would be single-stranded. Note that due to the broad definition of “variant” that the Cas9 used in the complex of Hommelsheim et al meets the limitations of the claims.   
	Hommelsheim et al do not provide a working example of using ex vivo assembled complexes.   
	Woo et al teach that a pre-assembled Cas9 endonuclease and guide RNA can be introduced into plant cell protoplasts to the end of making plants with targeted genome alterations (see entire document). They demonstrated that this strategy could be used across both monocot and dicot species (right column, p. 1162). 
	At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to use the complex of Hommelsheim et al in the methods of Woo et al to make targeted DNA insertions in plant cells. A person of ordinary skill in the art would have been motivated to combine the references because they both concern using CRISPR/Cas9 complexes to make targeted genome modifications. Further, a person of ordinary skill would have had a reasonable expectation of success in arriving at the claimed invention given that Woo et al demonstrate that pre-assembled CRISPR/Cas9 complexes can function to modify plant genomes which strongly suggests that the complex of Hommelsheim et al would also work in plants. Accordingly, claims 15-16, 18, 20-23, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hommelsheim et al and further in view of Woo et al.  

Claims 19 and 24-25 remain rejected under 35 U.S.C. 103 as being unpatentable over Hommelsheim et al (US 2016/0060637 A1) and Woo et al 2015 (Nature Biotechnology 33:11, p. 1162-1165) as applied to claims 15-16, 18, 20-23, and 26-29 above, and further in view of Cigan et al (US 2015/0082478 A1).
The claims are drawn to the method of claim 18 wherein the modification causes a trait editing including those listed in claim 19, the method of claim 21 wherein it is one of the species listed in the claims including Zea mays (claims 24-25).
	Hommelsheim et al and Woo et al collectively teach all the limitations of claims 15, 18, and 21. 
	Hommelsheim et al and Woo et al collectively do not teach one of the traits listed in claim 19, the species listed in claims 24-25.
	Cigan et al teach plant genome modification using CRISPR/Cas9 including in agronomically important genes such as the herbicide resistance conferring EPSPS gene and that modifications can be made in many plant species including Zea mays (paragraphs 296-310, 479). They also teach the use of the nuclear localization domain from VirD2 fused to Cas9 endonuclease (Example 1, claims 14).  
At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to use the methods obvious over Hommelsheim et al further in view Woo et al to modify genes of agronomic interest including herbicide tolerance genes in plants of agronomic importance including maize given the teachings of Cigan et al that CRISPR technology can be used to make such modifications in such species. Accordingly, claims 19 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hommelsheim et al and Woo et al and further in view of Cigan et al.   

Response to Arguments - Claim Rejections - 35 USC § 103
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive.
Applicant urges that none of references teach a Cpf1 nuclease being used in editing complex. 
This argument is not persuasive, because the claims do not actually require a Cpf1 to be used given the very broad definition of “variant” which is recited in the claims.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663